Citation Nr: 1105119	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-19 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, 
Maine


THE ISSUES

1.  Entitlement to service connection for Waldenstrom's 
macroglobulinemia (WM), to include as due to exposure to 
herbicides.

2.  Entitlement to service connection for right eye vision 
impairment, to include as secondary to WM.

3.  Entitlement to service connection for an unidentified 
autoimmune disorder, to include as secondary to WM.

4.  Entitlement to service connection for bilateral cataracts, to 
include as secondary to WM.

5.  Entitlement to service connection for hypothyroidism, to 
include as secondary to WM.

6.  Entitlement to service connection for rheumatoid 
inflammation, to include as secondary to WM.

7.  Entitlement to service connection for headaches, to include 
as secondary to WM.

8.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to WM.

9.  Entitlement to service connection for kidney insufficiency, 
to include as secondary to WM.

10.  Entitlement to service connection for post-herpetic 
neuralgia, to include as secondary to WM.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from November 1967 to 
January 1969, service in the Air National Guard from December 
1974 to December 1977, and service in the Army National Guard 
from March 1979 to December 1984.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, 
Maine.




REMAND

The Board finds that additional development is required before 
the Veteran's claims on appeal are decided.  

At the outset, the Board notes that WM is rare type of slow-
growing non-Hodgkin's lymphoma.  The Veteran asserts that while 
on active duty for training at Canadian Forces Base (CFB) 
Gagetown, he was exposed to herbicides.  A review of the 
Veteran's National Guard service records shows that he was sent 
to CFB Gagetown for training from August 10-24, 1984, and again 
from August 10-24, 1985.  

Of record is an article from the Canada National Defense website, 
which is maintained by the Assistant Deputy Minister of Public 
Affairs.  The article reports that spraying of herbicides has 
occurred for 8-12 weeks every summer at CFB Gagetown since 1952.  

In October 2006, the RO attempted to confirm the use of 
herbicides while the Veteran was stationed at CFB Gagetown for 
training through the U.S. Army and Joint Services Records 
Research Center (JSRRC).  In November 2006, a reply from JSRRC 
was received.  It was reported that testing or storage of 
chemicals during August 10-24, 1984, at CFB Gagetown was not 
verifiable.  However, Technical Report 114, Field Evaluation of 
Desiccants and Herbicide Mixtures as Rapid Defoliants, verified 
that basic desiccants and Agents Orange and Blue, in addition to 
various other agents, were tested at Base Gagetown during the 
period of August 10-26, 1984.

Based on this information, the Board concedes that the Veteran 
was exposed to herbicides while in training at CFB Gagetown.  The 
Board notes that presumptive service connection is available for 
non Hodgkin's lymphoma developing in a Veteran who was exposed to 
herbicides while serving on active military, naval or air 
service.  The presumption does not apply to active duty for 
training.  Therefore, the Board has determined that the Veteran 
should be afforded a VA examination to determine whether his WM 
is etiologically related to his exposure to herbicides while 
serving on active duty for training.

The Board finds that the remaining issues on appeal are 
inextricably intertwined with the issue of entitlement to service 
connection for WM.  In this regard, the Board notes that the 
Veteran claims that all the disabilities are a result of his WM 
or treatment for such.  The Board notes that service connection 
may be granted for disability which is proximately due to or the 
result of service-connected disability, 38 C.F.R. § 3.310(a); and 
for additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected disability 
is also compensable under 38 C.F.R. § 3.310(a),  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  Therefore, these issues 
cannot be adjudicated at this time.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the nature and 
etiology of the Veteran's Waldenstrom's 
macroglobulinemia.  The claims file must 
be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based upon the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to the 
Veteran's Waldenstrom's macroglobulinemia 
as to whether there is a 50 percent or 
better probability that it is 
etiologically related to the Veteran's 
exposure to herbicides at CFB Gagetown.  

The supporting rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claims on 
appeal on a de novo basis.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


